UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2014 CHINA JO-JO DRUGSTORES, INC. (Exact name of Registrant as specified in charter) Nevada 001-34711 98-0557852 (State or other jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 1st Floor, Yuzheng Plaza, No. 76, Yuhuangshan Road Hangzhou, Zhejiang Province, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +86 (571) 88077078 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 12, 2014, China Jo-Jo Drugstores, Inc. (the “Company”) issued a press release announcing certain financial results for the fiscal year ended June 30, 2014.A copy of the press release is attached hereto as Exhibit 99.1. This information under this Item 2.02 and the Press Release attached to this Form 8-K as Exhibit 99.1 shall be deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section and shall not be deemed incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following is filed as an exhibit to this report: Exhibit No. Description Press Release, dated August 12, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 12, 2014 CHINA JO-JO DRUGSTORES, INC. By: /s/ Lei Liu Name:Lei Liu Title:Chief Executive Officer
